Citation Nr: 1443428	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for tinnitus.  

In January 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that she has tinnitus that is due to in-service acoustic trauma.  She specifically maintains that she was exposed to noise from SR-71 aircraft as an engine manager during service.  The Veteran also reports noise exposure from firearms, firing ranges, and from serving on the flight line.  She further indicates that she suffered from ringing in the ears during service.  The Veteran essentially reports that she experienced tinnitus during her period of service and that it has continued since that time.  

The Veteran served on active duty from February 1973 to February 1980.  Her DD-Form 214 indicates that her occupational specialty was listed as an inventory management supervisor, and that she served in that position for six years and ten months.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of tinnitus.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that she has been diagnosed with tinnitus.  

There is a negative opinion of record pursuant to a March 2011 VA audiological examination report.  The examiner indicated that the Veteran's claim file was reviewed.  The Veteran reported that she worked as an engine manager during her period of service.  She stated that she kept up with the engine repairs and maintenance, as well as any overhaul needs for the engines.  She stated that she also did inventory management in a warehouse.  The Veteran maintained that she had military noise exposure from firearms, firing ranges, and from serving on the flight line.  The Veteran reported that she had an onset of tinnitus two to three years earlier.  She stated that her tinnitus was bilateral and constant.  The diagnoses included tinnitus.  The examiner indicated that the Veteran had an onset of tinnitus about two to three years ago in both ears.  The examiner commented that based on the reported time of onset, approximately twenty-eight years after her military service, and that there was no measurable shift in her hearing during her military service, it was her opinion that the Veteran's tinnitus was not related to her military noise exposure.  

The examiner, pursuant to the March 2011 VA audiological examination report, did not specifically address the Veteran's reports that she had tinnitus in service and that she had tinnitus since service.  The Veteran is competent to report that she had ringing in the ears in service and ringing in the ears since service, which she has done.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran apparently referred to an onset of tinnitus of about two to three years earlier at the March 2011 VA audiological examination, in statements on appeal, as well as at the January 2014 Board hearing, the Veteran has specifically reported that she suffered from tinnitus during and since her period of service.  

The Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, supra.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In light of the problems with the March 2011 VA audiological examination report, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for tinnitus.  

Resolving any doubt in the Veteran's favor, the Veteran has tinnitus that had its onset during her period of service.  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

In an April 2013 RO rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for a skin disability (listed as eczema (rash on the hands)) on a de novo basis.  In January 2014, the Veteran expressed her disagreement with that decision.  

The RO has not issued a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.  

The Board has no discretion and is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following:  

Issue a statement of the case (SOC) to the Veteran on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


